Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
All-Pro Medical Supply, Inc.,
(PTAN: 6390060001),
Petitioner,

v.

Centers for Medicare & Medicaid Services.
Docket No. C-14-1863
Decision No. CR3671

Date: February 27, 2015

DECISION

Petitioner, All-Pro Medical Supply, Inc., is a supplier of durable medical equipment,
prosthetics, orthotics, and supplies (DMEPOS), located in Shelby Township, Michigan,
that, until recently, participated in the Medicare program. The Centers for Medicare &
Medicaid Services (CMS) determined that the supplier was no longer accredited by a
CMS-approved accrediting organization and revoked its Medicare billing privileges.
Petitioner appeals the revocation.

Neither party presents any witnesses, so an in-person hearing would serve no purpose.
See Acknowledgment and Pre-hearing Order at 6 (J 10, 11). I may therefore decide
the matter based on the written record.

Because the supplier was no longer accredited by a CMS-approved accrediting
organization, CMS properly revoked its billing privileges.
Background

Until its Medicare provider number was revoked, effective on or about May 28, 2014,
Petitioner participated in the Medicare program as a supplier of DMEPOS. See 42 C.F.R.
§ 424.57. Ina letter dated April 28, 2014, the Medicare contractor, National Supplier
Clearinghouse, notified Petitioner that its Medicare supplier number would be revoked,
effective 30 days from the date of the letter’s postmark, pursuant to 42 C.F.R.

§§ 405.800; 424.57(e); 424.535(a)(1); and 424.535(g). According to the letter, Petitioner
did not comply with one supplier standard: 42 C.F.R. § 424.57(c)(22), because the
supplier’s accreditation expired on November 14, 2013, and had not been renewed.

CMS Ex. 6.

Petitioner sought reconsideration. In a reconsidered determination dated July 25, 2014,
a Medicare hearing officer affirmed the revocation of Petitioner’s supplier number. CMS
Ex. 1. Petitioner now appeals that determination pursuant to 42 C.F.R. § 424.545.

With its brief, CMS submits seven exhibits (CMS Exs. 1-7). Petitioner submitted letters
dated November 20, 2014 and December 29, 2014. Notwithstanding the November 20
date, we received both letters on December 30, 2014.' In the absence of any objection,
I admit into evidence CMS Exs. 1-7.

Discussion

CMS properly revoked the supplier’s billing number, because the supplier
was no longer accredited, as required by the Medicare statute and
regulations. *

Requirements fora DMEPOS supplier’s Medicare participation. To receive Medicare

payments for items furnished to a Medicare-eligible beneficiary, a supplier of medical

equipment and supplies must have a supplier number issued by the Secretary of Health
and Human Services. Social Security Act § 1834(j)(1)(A); 42 C.F.R. § 424.505.

To obtain and retain a supplier number, a Medicare supplier must, among other
requirements, demonstrate that it is accredited by an approved accreditation organization.

' My pre-hearing order directed Petitioner to submit its pre-hearing exchange by
November 30, 2014. We did not receive Petitioner’s submission, and, on December 15,
2014, I issued an order to show cause directing Petitioner to submit the required briefing
within 15 days. Petitioner responded by submitting these two letters and explaining that,
in error, the Civil Remedies Division sent the order to Shelby Township, Mississippi
48315 rather than Shelby Township, Michigan 48315.

> T make this one finding of fact/conclusion of law.
Act § 1834(a)(20)(F)(i); 42 C.F.R. § 424.57(c)(22). CMS may revoke its billing
privileges if it fails to do so. 42 C.F.R. § 424.57(c) and (d); 42 C.F.R. § 424.535(a)(1).

Here, the parties agree that Petitioner was accredited by the Accreditation Commission
for Healthcare, Inc., until November 14, 2013, when its accreditation expired. CMS Br.
at 9; CMS Exs. 1, 5; CMS Ex. 6 at 1; see P. Nov. 20 Ltr.; CMS Ex. 7 (indicating
Petitioner was not listed as an accredited supplier). Petitioner concedes that its
accreditation expired, but asserts that it applied for re-accreditation before then. P. Nov.
20 Ltr. at 2; see CMS Ex. 3. Petitioner attributes its delay in filing to the considerable
expense involved. Email correspondence between the supplier and the accreditation
organization indicates that the organization received the supplier’s application on
November 18, 2013. CMS Ex. 5 at 2. The supplier’s application was apparently
approved on July 29, 2014 so it was eventually re-accredited. P. Nov. 20 Ltr. at 2.

I agree with CMS, that the reasons Petitioner allowed its accreditation to lapse are
irrelevant. The statute and regulation make no exceptions for lapses in accreditation.
Further, that the supplier was eventually re-accredited does not preclude CMS from
revoking its billing privileges based on the loss of its accreditation. See Pepper Hill
Nursing & Rehab. Ctr., LLC, DAB No. 2395 at 5-7 (2011) (finding retroactive
compliance insufficient to prevent revocation of a supplier’s billing privileges).

Conclusion

Because the supplier was not accredited, as required by the Medicare statute and
regulations, CMS properly revoked its billing privileges.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

